DETAILED ACTION
Claims 1, 6, 7 and 13-20 are pending, claims 2-5 and 8-12 have been cancelled.
This action is in response to the amendment filed 10/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that the prior art to Morrison, does not provide structural elements such as “the female component having a larger diameter than the male component's diameter, and the female component being threadedly attached to an end section extending from the valve of the pipe body”, is not persuasive, since as disclosed Scheiwer does teach, the female component  has a larger diameter (at the outer diameter indicated for numeral 9) than the male component's diameter (at the bottom end of 61); wherein the female component being threadedly attached (at 22) to an end section extending (at 21) from the pipe body (25). Therefore, when combined with Le et al., overcome the limitations regarding claim 15.
Since applicant’s amendment necessitated the new grounds for rejections, this action is made Final.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “intermediate section of the pipe body mounted to a float” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Applicant’s amendment overcome the prior claim objections.
Claims 1, 6 and 13 are objected to because of the following informalities:  
Claim 1, line 29, “upper end” should be - -an upper end - -.

Claim 6, “the lower” and “the water” in line 1 should be - -a lower” and “a water”, and in line 2, “the height” should be - -a height - -.  

Claim 13, “the water pipe” should be - -a water pipe - -, and “the height” should be - -a height - -. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 15-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 15-20 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  
Claim 15 recites the limitations "intermediate section of the pipe body mounted to a float” are disclosed in the specification, but are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The examiner notes the Wands factors with a specific emphasis on the breadth of the claims, the level of one of ordinary skill, the amount of direction provided by the inventor, and the existence of working examples. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
An analysis of the Wands factors reveals that the following factors weigh against enablement: 

the existence of working examples are not presented in the originally filed application,
the level of ordinary skill in the art is mainly directed towards valve system structure for the float that moves along the intermediate section of the pipe and not mounted to this section,
the breadth of the limitations are large because a function is claimed instead of structure, therefore there could be many different methods as to how one could mount the float to the intermediate section of the pipe, without written disclosure it is unclear as to how the device is made.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 15-20 are not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,6,7 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 1 recites the limitation "the valve" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

1 recites the limitation "the male component’s diameter" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites that the “intermediate section of the pipe body mounted to a float” is unclear as to how the section is mounted to the float. Does the float just move along the section or is it fixed/secured firmly to the section? Should the limitation be - -intermediate section of the pipe body is surrounded by a float- -?

Claim 15 recites the limitation "the male component’s diameter" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 6354326) in view of Scheiwer (US 2135223). The claims are rejected as best understood based on the 112 rejections above. 

Regarding claim 15, Le et al. disclose an improved toilet fill valve (30, see Fig. 5,6) designed to replace a damaged toilet tank valve within a toilet (10,14, see Fig. 1), comprising; 
a first coupling (the bottom part of 41 is attached in some manner to the external source, col. 3, lns. 29-46) which separates an upper section (the bottom portion of 41 is this upper portion) of a pipe body mounted to a float (the inherent float to 18) from a lower section (the section of the external source connected to 41) of the pipe body mounted to an opening located at a bottom of a cistern tank within the toilet (col.3, lns. 29-32); the first coupling attached to the upper section of the pipe body; the first coupling attached to the lower section of the pipe body; 
a second connect coupling (85, connected with 50 and 92, see Fig. 5,6) which separates an end section (the uppermost end of 41) of a pipe body (41) mounted to a valve (34) from an intermediate section (the middle section of 41) of the pipe body 
Le et al. is silent to this first and second coupling as being quick connect couplings or quick connect couplings, where the first coupling has a female component and a male component each threadedly attached to the pipe body connections, and  wherein the female component has a larger diameter than the male component's diameter; wherein the female component being threadedly attached to an end section extending from the valve of the pipe body.
Scheiwer teaches the use of a quick connect coupling see Figure 2 and 1, attached to a valve which has an external thread (attached to 2) and a conduit (25) having a female thread (21), the coupling having a male half (at 11,12,61) and a female half (at 4,9) wherein the female component  has a larger diameter (at the outer diameter indicated for numeral 9) than the male component's diameter (at the bottom end of 61); wherein the female component being threadedly attached (at 22) to an end section extending (at 21) from the pipe body (25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a quick connect/connect coupling with the mating threaded connections and to substitute a quick connect/connect coupling with 
Furthermore, it is obvious to make this substitution of changing one threaded joint style for another threaded quick coupling joint style, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 16, Le et al. when combined with Scheiwer provide the structure of the first quick connect coupling includes the female component threadedly attached to an end of the upper section of the pipe body.  
Regarding claim 17, Le et al. when combined with Scheiwer provide the structure of the first quick connect coupling includes the male component threadedly attached to the end of the lower section of the pipe body.  
Regarding claim 18, Le et al. when combined with Scheiwer provide the structure of the second quick connect coupling includes the female component threadedly attached to an end of the end section of the pipe body.  
.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 6354326) in view of Scheiwer (US 2135223) and further in view of Morrison ‘577.  The claims are rejected as best understood based on the 112 rejections above.

Regarding claim 20, Le et al. when combined with Scheiwer are silent to having 
wherein the female component and the male component of the first and second quick connect couplings are constructed of plastic.  

Morrison discloses the female component and the male 11Attorney Docket No. EHR-102US component of the first and second quick connect couplings are constructed of plastic (col.2, lns 61-col.3, lns. 62, see also the cross-hatching representation shown in Figure 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a plastic material as taught by Morrison for the material of the coupling in Scheiwer of the combined device of Le et al. and Scheiwer of Le et al., to have the first and second quick connect couplings are made of plastic, in order to utilize a plastic injection molding process to reduce cost to manufacture the coupling at high volume levels which is old and well known in the art. (Morrison, col. 2, lns. 61-66). 

Allowable Subject Matter
Claims 1, 6, 7, 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references listed on the attached 892 disclose similar float valves and quick connect couplings.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753